Case 4:17-cr-40047-KES Document 137 Filed 05/07/21 Page 1 of 5 PageID #: 1225




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:17-CR-40047-01-KES

                   Plaintiff,
                                               ORDER DENYING MOTION FOR
       vs.                                         RELIEF UNDER THE
                                                    FIRST STEP ACT
CHAD DOUGLAS DRESSEN, a/k/a
Chicken Head,

                   Defendant.



      Defendant, Chad Douglas Dressen, filed a second motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 133. Plaintiff,

the United States of America, opposes the motion. Docket 135. For the

following reasons, the court denies defendant’s motion for compassionate

release.

                                BACKGROUND

       The background of Dressen’s case was set forth in the court’s order

 dated September 22, 2020. Docket 127. To summarize, on May 21, 2018, this

 court sentenced Dressen to 210 months in custody for conspiracy to

 distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and

 846. Docket 95 at 2-3. The court later reduced Dressen’s sentence to 105

 months in custody followed by five years of supervised release. Docket 106 at

 2-3. Dressen is incarcerated at FCI Fort Dix, a low-security correctional

 institution with an adjacent minimum-security satellite camp in Joint Base
Case 4:17-cr-40047-KES Document 137 Filed 05/07/21 Page 2 of 5 PageID #: 1226




 MDL, New Jersey. Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

 (last checked May 2, 2021). He is 51 years old. Id. Dressen is eligible for home

 confinement on January 28, 2025, and his anticipated release date is July

 28, 2025. Docket 115 at 245.

       In support of his motion, Dressen argues that the second COVID-19

 outbreak at FCI Fort Dix coupled with his medical conditions warrant early

 release from custody. Docket 133 at 1-3.

       The government opposes Dressen’s motion, arguing that the Court has

 appropriately denied Dressen’s initial motion for release and he has failed to

 show “extraordinary and compelling reasons” for release now. Docket 135.

 Additionally, the government asserts that Dressen has received a COVID-19

 vaccine which further reduces his risk of illness. Id. at 4-5.

                                   DISCUSSION

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its order dated September

22, 2020. Docket 127. For current purposes, it is sufficient to note that

because sentences are final judgments, a court ordinarily “may not modify a

term of imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But

Congress made changes to the law through the First Step Act (FSA), which

permit inmates in specified circumstances to file motions in the court where

they were convicted seeking compassionate release. See Pub. L. No. 115-391, §

603(b)(1), 132 Stat. 5194, 5239 (2018). Compassionate release provides a

narrow path for defendants with “extraordinary and compelling reasons” to

                                        2
Case 4:17-cr-40047-KES Document 137 Filed 05/07/21 Page 3 of 5 PageID #: 1227




leave custody early. 18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to

grant a motion for compassionate release the court must consider the § 3553(a)

sentencing factors and the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). The burden to establish that

a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with the

defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      As of May 6, 2021, there are currently three active COVID-19 cases

among FCI Fort Dix’s inmates. See BOP: COVID-19 Update, Fed. Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited May 6, 2021). FCI

Fort Dix has reported two inmate deaths from COVID-19, and 1,799 inmates

have recovered as of May 6, 2021. Id. The total population at FCI Fort Dix is

currently 2,805 persons. https://www.bop.gov/locations/institutions/ftd/

(last visited May 6, 2021). The reported information demonstrates the COVID-

19 outbreak at FCI Fort Dix was widespread, but not devastating. This

persuades the court that FCI Fort Dix has acted appropriately to treat inmates

who contracted COVID-19. The court believes the facility will continue to

appropriately treat inmates who do so.

      Additional measures to protect inmates from future COVID-19 outbreaks

are begin taken. The BOP has implemented a COVID-19 vaccination plan to

protect inmates and staff and limit the transmission of COVID-19 within the

facilities. See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last

visited May 6, 2021). As of May 6, 2021, 164,598 doses have been

administered systemwide. Id. At FCI Fort Dix, 247 staff and 1,480 inmates

                                         3
Case 4:17-cr-40047-KES Document 137 Filed 05/07/21 Page 4 of 5 PageID #: 1228




have been fully inoculated, including Dressen. Learn More About Vaccinations

and View Individual Facility Stats, https://www.bop.gov/coronavirus/ (last

visited May 6, 2021). On January 21, 2021, Dressen had a first dose of the

COVID-19 vaccine and received a second dose on February 10, 2021. Docket

134 at 27. The court calculates over 80% of the inmate population at Fort Dix

have been fully inoculated.

      Dressen asserts that his medical conditions warrant early release from

custody. Docket 133 at 3, 9-11. After reviewing Dressen’s medical records, the

court concludes his conditions have not changed substantially since the court’s

order. See generally Docket 134. Dressen is prescribed atorvastatin for high

cholesterol and type 2 diabetes, hydrochlorothiazide and lisinopril for

hypertension, metformin for type 2 diabetes, and duloxetine and naproxen for

joint pain. Id. at 3, 28-30. Dressen’s blood pressure is monitored at his clinical

appointments and his values are typically within normal limits or are slightly

elevated.1 Id. at 2, 6, 9, 15. These circumstances do not constitute

“extraordinary and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Dressen’s current circumstances do not clear the high

bar necessary to warrant compassionate release for “extraordinary and

compelling” reasons. In addition, the court’s evaluation of the 3553(a) factors

has not changed over the intervening months since Dressen’s first motion for


1
 The court presumes a blood pressure reading near 120/80 falls within a
normal range. See American Heart Association, Understanding Blood Pressure
Readings, https://www.heart.org/en/health-topics/high-blood-
pressure/understanding-blood-pressure-readings (last visited May 3, 2021).
                                        4
Case 4:17-cr-40047-KES Document 137 Filed 05/07/21 Page 5 of 5 PageID #: 1229




release was denied. The court recognizes the rehabilitative and spiritual work

Dressen has devoted himself to while incarcerated. Docket 133-2 at 2. The

court commends Dressen for his participation in programming while in

custody. To his credit, Dressen appears to be making sincere efforts to reform

himself. The court encourages his continued progress. Nonetheless, after

careful consideration, the court concludes that Dressen has not met the high

bar required to justify compassionate release.

                                 CONCLUSION

      Dressen has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s second motion compassionate release under

the First Step Act (Docket 133) is denied.

      Dated May 7, 2021.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                        5
